In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-20-00128-CR
     ___________________________

        Ex parte Moses Gonzalez


On Appeal from Criminal District Court No. 1
           Tarrant County, Texas
        Trial Court No. 1630377D


 Before Sudderth, C.J.; Kerr and Wallach, JJ.
 Memorandum Opinion by Justice Wallach
                            MEMORANDUM OPINION

       Appellant Moses Gonzalez stands charged with family-violence assault by

choking his ex-girlfriend, Amanda. 1 The trial court twice increased his bail after he

violated the conditions of his release on bond, but after Appellant’s third violation,

the trial court revoked his bail and ordered him held without bond. It then denied

Appellant’s application for habeas relief, from which order he now appeals. Because

we do not find that the trial court abused its discretion by ordering Appellant held

without bond after he violated his bond conditions by endangering Amanda, we

affirm the trial court’s order denying habeas relief.

       We review a ruling on a pretrial writ of habeas corpus for an abuse of

discretion, viewing the facts in the light most favorable to the ruling. Ex parte Wheeler,

203 S.W.3d 317, 324 (Tex. Crim. App. 2006). If there are no disputed facts and the

resolution of the ultimate issue turns on an application of purely legal standards, our

review is de novo. Ex parte Martin, 6 S.W.3d 524, 526 (Tex. Crim. App. 1999). We will

uphold the trial court’s judgment if it is correct under any theory of law. Ex parte

McIntyre, 558 S.W.3d 295, 299 (Tex. App.—Fort Worth 2018, pet. ref’d).

       While there is no precise standard for reviewing bond settings, the setting of

bail is placed by statute within the sound discretion of the trial court. Tex. Code Crim.

Proc. Ann. art. 17.15; Ex parte Miller, 631 S.W.2d 825, 827 (Tex. App.—Fort Worth

       1
        According to the State’s pleadings below, Appellant was also charged with
interfering with an emergency call and, in a separate incident, criminal trespass of a
habitation.

                                             2
1982, pet. ref’d) (citing Ex parte Pemberton, 577 S.W.2d 266, 267 (Tex. Crim. App.

[Panel Op.] 1979)). One factor to be considered by the court is the “future safety of a

victim of the alleged offense and the community.” Tex. Code Crim. Proc. Ann. art.

17.15(5). In fact, the Texas Constitution and the Code of Criminal Procedure

authorize a trial court to deny bail pending trial when an accused violates a condition

of release related to the safety of the victim. Tex. Const. art. I, § 11b; Tex. Code Crim.

Proc. Ann. Art. 17.152(b)(1).

       In this case, the State presented evidence at the bond-revocation hearing of

Appellant’s three bond-condition violations. Appellant’s community-supervision

supervisor, Danielle Mack, testified that Appellant violated the terms of his initial

$5,000 bond by entering the 1,000-foot exclusion zone surrounding Amanda’s

apartment. After that violation, the trial court raised his bond to $10,000.

       Appellant’s bond was raised another $5,000 when Amanda filed a police report

accusing him of contacting her by phone—a violation of his bond conditions and of a

family-violence protective order issued in a separate proceeding.

       Seemingly undeterred, Appellant violated his bond conditions a third time,

again by entering the exclusionary zone surrounding Amanda’s apartment. Officer

Michael Nguyen testified that he was dispatched to Amanda’s neighborhood shortly

after midnight on June 4, 2020 on a report of a suspicious vehicle parked in front of

the 911 caller’s home. As Officer Nguyen approached the neighborhood, he saw a car

matching the caller’s description, followed it, and pulled it over for a traffic infraction.

                                             3
Officer Nguyen identified Appellant as the driver and quickly determined that

Appellant was driving with a suspended license and without proof of insurance. He

also found Appellant’s behavior evasive and suspicious; Appellant claimed to be

coming from “his friend’s house” but refused to identify the friend or provide any

additional information.

      Officer Nguyen’s suspicions were further raised when he learned of the

protective order in place and confirmed that the place Appellant had reportedly been

parked was 290 yards 2 from Amanda’s apartment. Finally, when Officer Nguyen

frisked Appellant, he discovered “on his right leg from pretty much underneath his

knee all the way down to his ankle, there was—it looked like packaging at first. It

was . . . clear Saran wrap with multiple, I guess, layers of bands of black electrical

tape.” Beneath the Saran wrap and electrical tape, Officer Nguyen discovered

“multiple layers of metallic-looking fabric that’s gold in color” and then the ankle

monitor. Appellant averred that he had injured his ankle at work and had used the

Saran wrap as a sort of homemade brace. According to Mack, however, the wrap

successfully blocked the ankle monitor’s signal, causing her significant concern for

Amanda’s safety. Finally, in a search of Appellant’s vehicle, officers found a prepaid

phone with Google Maps open—a violation of bond conditions requiring monitoring




      2
       Mack confirmed that this was less than 1,000 feet.


                                          4
software on any internet-accessible device—and a baseball bat “with no other baseball

equipment.”

      The trial court found that Appellant had three times violated bond conditions

that had been put in place to ensure Amanda’s safety and that no sufficient bond

conditions could be put in place to ensure her safety. It granted the State’s motion to

hold Appellant without bond.

      In applying for habeas relief, Appellant did not attack the sufficiency of the

evidence supporting the trial court’s findings of his three bond-condition violations

and their threats to Amanda’s safety. In fact, in his assertion that the trial court failed

to fully consider the relevant factors to determining an appropriate bail amount, he

admitted that his “conformity with previous bond conditions” (or lack thereof, as is

the case) weighed against him in this evaluation. Appellant’s argument, rather, was

that the trial court erred by not considering other factors “or all of the statutory

scheme regulating the constitutional right to bail.” His assertion not only

misrepresents the state of the record but also neglects the trial court’s constitutionally-

and statutorily-granted authority to deny bail in a family-violence proceeding if it

found that Appellant violated a bond condition related to the victim’s safety. Tex.

Const. art. I, § 11b; Tex. Code Crim. Proc. Ann. art. 17.152(b)(1). Not only did the




                                            5
trial court make such a finding, but it made three such findings, the factual bases for

which remain unchallenged.3

      We therefore cannot conclude that the trial court abused its discretion by

denying Appellant’s application for habeas corpus relief, and we affirm the trial

court’s order.




                                                     /s/ Mike Wallach
                                                     Mike Wallach
                                                     Justice



Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: October 29, 2020




      3
        Nor does Appellant contest any implied finding that he intended to commit or
threatened to commit family violence. See Tex. Code Crim. Proc. Ann. art. 17.152(d);
Ex parte Shires, 508 S.W.3d 856, 860 (Tex. App.—Fort Worth 2016, no pet.) (holding
that the trial court is not required to make oral or written findings when denying
pretrial bail).


                                          6